Affirmed and Memorandum Opinion filed November 13, 2018.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-18-00427-CV

      IN THE INTEREST OF C.W., D.T., J.T., AND A.T., CHILDREN


                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 88637-F

                 MEMORANDUM                       OPINION


      In this accelerated appeal, a mother seeks reversal of the trial court’s final
judgment terminating her parental rights to three young children. She challenges the
legal and factual sufficiency of the evidence to support the trial court’s findings on
two predicate grounds and its finding that termination is in the best interest of the
children. We affirm.

                I.      FACTUAL AND PROCEDURAL BACKGROUND

      A.W. (“Mother”) and D.T. (“Father”) are the natural parents of D.A.T.
(“Devin”), J.R.T. (“Jamie”), and A.E.T. (“Alice”), the three young children subject
to this termination suit.1 Mother has two other children, C.W. (“Claire”) and K.L.
(“Kevin”) who are not subject to this suit.2 The trial court determined the parental
rights of Mother should be terminated as to Devin, Jamie, and Alice. The trial court
found Father had endangered the children, but that it was not in the children’s best
interest to terminate his parental rights. Father has not appealed.

A.      Pretrial Removal Affidavit

        On June 6, 2016, the Department of Family and Protective Services (“the
Department”) received a referral alleging neglectful supervision of Claire, Devin,
Jamie, and Alice by Mother because Mother tested positive for benzodiazepines at
the hospital after giving birth to Alice. Mother admitted to having an opiate addiction
and to taking suboxone. On July 24, 2016, the Department received another referral
alleging neglectful supervision of Claire, Devin, Jamie, and Alice by Mother and
Father. The intake referral alleged Claire told a neighbor that someone was
attempting to break into their home. According to the affidavit, Father was the
alleged intruder. Three days later, the Department received a third referral of
neglectful supervision. The intake referral alleged the children were often left home
alone. The referral further alleged that the parents associated with known drug users
and had been seen smoking marijuana. Law enforcement discovered Alice, then a
one-month old infant, and Jamie, a twenty-month old toddler, home alone on this
occasion. Mother returned shortly after law enforcement arrived. The Department
transferred the case to Family Based Safety Services after this report.

        On September 22, 2016, Mother was arrested for three felony drug charges,


        1
        We use pseudonyms to refer to appellant, the children, and other family members. See
Tex. Fam. Code Ann. § 109.002(d) (West 2014); Tex. R. App. P. 9.8.
        2
         Claire was originally a part of this suit, but the trial court severed the investigation relating
to Claire from this suit.

                                                    2
leaving Devin, Jamie, and Alice in the sole care of Father. During this time Claire
was in the care of her maternal grandmother (“Grandmother”). Kevin was not yet
born. While staying with Grandmother, Claire was unable to attend school because
Mother refused to sign school enrollment forms. The Department’s caseworker
attributed Mother’s actions in not signing the enrollment forms as retaliation against
Grandmother for not bonding Mother out of jail.

      On October 3, 2016, the Department received a referral of neglectful
supervision of Devin, Jamie, and Alice by Father. The intake referral alleged
Father’s sister (“Aunt”) discovered Father unconscious in his vehicle with his three
children. The children were dirty, wet, and in need of attention. Father was charged
with three counts of child endangerment and immediately taken into custody.

      The next day, the Department filed a petition for protection, conservatorship,
and termination. In the petition, the Department sought an emergency order to gain
possession of the children. Grandmother and Aunt were unable to care for the three
children on this date. Mother and Father were incarcerated. The children were placed
with foster families.

B.    Trial

      During the trial, the Department introduced the following evidence
concerning Mother: (1) the grand jury indictment charging that on September 22,
2016, Mother possessed methamphetamine, Mother’s plea agreement for these
charges, Mother’s order of deferred adjudication for these charges, and Mother’s
deferred adjudication compliance report; (2) the grand jury indictment charging that
on July 11, 2017, Mother exploited an elderly person; (3) Mother’s family service
plans; (4) the arrest warrant from Mother’s September 22, 2016 arrest; (5) the police
officer’s body camera video from Mother’s September 22, 2016 arrest; (6) Mother’s
psychological evaluation; and (7) Mother’s substance-abuse assessment.
                                          3
      At trial, Officer Ashley Harper of the West Columbia Police Department
testified about an incident with Mother on October 23, 2017. On that date, Officer
Harper was dispatched to a hotel where she found Mother arguing with the hotel’s
owners. The owners informed Officer Harper that Mother had not paid for a room
and they wanted her to leave the premises. Officer Harper tried to assist Mother in
vacating the property, but Mother’s speech was slurred, and she had difficulty
walking. Mother was unable to answer Officer Harper’s questions. Mother was
making phone calls on her cell phone requesting her “medicine.” Officer Harper
smelled alcohol on Mother’s breath and placed her under arrest for public
intoxication.

      Ruth Olaniyan, a substance-abuse counselor, testified she provided substance-
abuse counseling to Mother and Father. Olaniyan found Mother to be aggressive.
Mother was not forthcoming in discussing her substance-abuse issues. Father told
Olaniyan about Mother’s suboxone use, which Mother denied when Olaniyan
confronted her. Olaniyan discharged Mother after Mother cancelled an appointment
without rescheduling.

      William Mossbarger of the Brazoria County Adult Probation Department
testified that Mother was under probation because she entered a “guilty” plea to the
September 22, 2016 charges of possession of a controlled substance. At this point
in the trial, Mother’s plea agreement, order of deferred adjudication, and compliance
report were admitted into evidence. The compliance report reflects Mother’s
deferred adjudication began on March 16, 2017. The report shows Mother had not
provided a licensed chemical dependency report or completed any community
service. According to Mossbarger, Mother was unable to complete her community
service because she became pregnant with her fifth child, Kevin.

      Mossbarger testified that Mother had checked in with him monthly except for

                                         4
December 2017 and February 2018. Mother told Mossbarger that she did not contact
him in February 2018 because there was a warrant out for her arrest. In her
discussions with Mossbarger, Mother denied drug abuse. Mother admitted to taking
two prescription drugs and provided Mossbarger with a copy of the prescription for
one of these drugs. Mother did not have a prescription for an opioid-based pain
medication she was taking.

      Mossbarger testified that he filed a motion to adjudicate Mother’s guilt
because he discovered there was a warrant out for her arrest. The warrant was for a
charge of exploitation of elderly occurring while Mother was on probation.

      Next, the Department’s caseworker, Shannon Sanders, testified that she
became involved with the family in October 2016, when Father was arrested for
child endangerment and Mother was incarcerated. According to Sanders, there were
two intakes in 2015 stemming from alleged physical neglect in connection with the
parents being in and out of jail, unsanitary home conditions, and concerns with the
parents’ prescription drug use. Sanders further testified that one of the 2015
allegations stated Mother was “high” and suicidal. Devin and Jamie were removed
from the home at this time and Mother was ordered to complete family services. The
children were returned home after Mother passed her drug tests and completed her
services. Jesse Deadman, a Department caseworker, testified about the December
2015 allegation of neglectful supervision. He had visited Mother in a detox cell at
the Freeport Police Department, where she was being held for public intoxication.
Mother was standing in the cell banging her head against the wall when Deadman
arrived. Mother was unable to speak coherently during the visit. Because both
parents were incarcerated at this point, the Department placed Devin and Jamie in
foster care.

      At the time of trial, Mother was incarcerated. During her trial testimony, she

                                         5
admitted to having been incarcerated six times since 2009. Mother also admitted the
charges resulting in her incarceration include failure to identify, having an
unrestrained child under the age of five in a vehicle, possession of controlled
substances, and assault by threat. Mother acknowledged that she had been arrested
twice for public intoxication. Mother did not know when she would be released from
jail on her current charges.

      Mother testified that she did not have a vehicle during much of the
investigation, making it difficult for her to meet the requirements of her service plan.
Mother also had trouble regularly attending the visits with her children because she
did not have reliable transportation. According to Mother, she completed her
psychological evaluation, parenting classes, and a substance-abuse assessment.
Mother stated she has a great deal of love and affection for her children and that
Grandmother has a “great relationship” with them.

      Mother explained that, despite Father’s having been charged with three counts
of child endangerment, she believed Father was a good caretaker for the children.
Mother admitted to not having obtained prenatal care for her pregnancy with Alice.
Mother also admitted to using methamphetamines at the time of her September 2016
arrest. Mother stated that she was not a good role model for her children because she
was incarcerated but believed that she could become a good role model upon her
release from jail.

      Father testified, denying having been under the influence of any substance
when the children were found in his vehicle. Before his incarceration for child
endangerment, he was incarcerated for two violations of probation, theft of a firearm,
possession of marijuana, possession of a controlled substance, and burglary of a
vehicle. Father had been incarcerated for approximately half of Jamie’s life and half
of Alice’s life. He was renting a home where he lived with Mother’s son, Kevin, a

                                           6
seven-month-old baby of whom he is not the natural parent. Father stated he did not
have a substance-abuse problem and that he had been sober for seven months and
was attending Narcotics Anonymous meetings. Father testified that he did not
believe Mother had a substance-abuse problem.

      Aunt testified about the incident on October 3, 2016, which resulted in the
children being removed from the home. Aunt explained that on or around October
2, while Father was the sole caretaker of the three children, Father asked Aunt if she
could “help him out with money.” Aunt testified that she was not willing to give
Father money at this time because she believed Father and Mother had a drug
problem. Instead, Aunt offered to bring food and supplies for the children because
Father said the children had only one cup of soup for the three of them. This occasion
marked the third time the Aunt had brought the family food and supplies.

      Aunt testified that when she arrived at the home, she saw Father’s truck parked
outside and noticed the vehicle was running. Aunt looked inside and saw Father
passed out in the front seat and Devin naked inside the vehicle. Despite Aunt’s
efforts, she could not wake Father. Alice, who was three months old at this time, lay
in the passenger side of the vehicle with a thick pink blanket covering her entire
body, including her face. The infant was “completely soaked,” in sweat, urine, or
both. Aunt found Jamie asleep under a seat in the vehicle. She woke Jamie and put
her in the front seat, where Devin had defecated. Aunt ran back to her own vehicle
with Alice to gather diapers and wipes for Jamie and Devin. When Aunt returned to
Father’s vehicle, she saw Jamie eating Devin’s feces.

      Aunt continued trying to wake Father without success. At one point, Father
briefly woke and mumbled that he had taken a Suboxone. Aunt testified that the only
other time she had seen Father in a similar condition was when she visited him at the
hospital after he had smoked synthetic marijuana. After Aunt secured the children

                                          7
in her vehicle, she called 911. Father was taken into custody and charged with three
counts of child endangerment. Aunt cared for the children for a week, but ultimately
determined she could not care for the three children and her own daughter.

      Aunt further testified she was concerned for her nieces and nephew because
of Father’s and Mother’s chaotic relationship. Aunt testified that Mother would send
her threatening text messages when Mother and Father were fighting.

      The Department’s caseworker, Naquita Paul, testified that Mother did not
complete the family services ordered in 2016 and was discharged unsuccessfully
from three counseling programs due to her failure to complete a drug and alcohol
assessment. According to Paul, on one occasion Mother left the drug-testing facility
because the line was too long, and, on another occasion, she said she was unable to
urinate and refused to drink the water offered because she said it was “nasty.” Mother
also was discharged from individual therapy for failure to attend and for being
argumentative with the counselor.

      Paul stated that Mother was not consistent in her visitation with the children.
She recounted an incident in which Mother did not show up to the meeting place and
left the children waiting for her. Paul testified that she did not believe Mother could
provide a safe and stable home. Paul explained that Mother had provided three or
four different home addresses in the course of the one-and-half-year investigation.
She knew Mother to have had only one job — lasting one month —during the
investigation. Paul testified that she believed termination of Mother’s and Father’s
parental rights would be in the best interest of Devin, Jamie, and Alice. Paul stated
the circumstances of the family had not improved since the investigation began.

      According to Paul, Jamie’s speech was developmentally delayed. Paul
testified that Jamie’s foster parents enrolled her in speech therapy, which Paul stated
had improved Jamie’s speech. During visits with her parents, Jamie would run away
                                          8
and sit by herself. Jamie would not take direction from Father and did not interact
with Mother. Paul testified that Jamie’s behavior was different in the care of her
foster parents.

       Paul also testified about her interaction with Grandmother, who had moved
four times during the course of the investigation. At the time of trial, Grandmother
was caring for Claire. Paul visited the home on a monthly basis to check on Claire.
According to Paul, Grandmother’s home was appropriate for Claire. Finally,
Grandmother testified. During the course of the investigation, Grandmother had
moved between a camper, two different motels, and an apartment. Grandmother
planned to move again when she became able to purchase a mobile home.
Grandmother stated that she has not had the space for all three of the children but
will be able to care for them when she secures the mobile home. Grandmother
testified that she is willing to keep the children for as long as it takes for Mother and
Father “to get on their feet.”

       Following    arguments     by     counsel,   and   the   guardian    ad   litem’s
recommendation that Mother’s rights be terminated, the court determined Mother’s
parental rights should be terminated pursuant to the predicate findings under Family
Code sections 161.001(b)(1)(E) and (O) and appointed the Department as sole
managing conservator. The court approved the children’s placement in their foster
home but noted that the court would not rule out future placement with Grandmother
or Father. On May 21, 2018, the trial court signed a final decree for termination,
which stated termination of Mother’s parental rights was in the children’s best
interest.

                                   II.     ANALYSIS

       Parental rights can be terminated upon proof by clear and convincing evidence
that (1) the parent has committed an act prohibited by section 161.001(b)(1); and (2)
                                            9
termination is in the best interest of the child. Tex. Fam. Code Ann. § 161.001(b)(1),
(2) (West Supp. 2016); In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). Mother raises
three issues on appeal. In her first and second issues, Mother challenges the trial
court’s findings under sections 161.001(b)(1)(E) and (O) of the Texas Family Code.
In her third issue, Mother challenges the trial court’s finding that termination of her
parental rights is in the children’s best interest.

A.     Standard of Review

       Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no pet.).
Despite the constitutional magnitude of parental rights, they are not absolute. In re
C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for courts to recognize
the constitutional underpinnings of the parent-child relationship, it is also essential
that emotional and physical interests of the child not be sacrificed merely to preserve
that right.”). Due to the severity and permanency of the termination of parental
rights, the law imposes a heightened burden of proof, requiring clear and convincing
evidence. See Tex. Fam. Code Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–
66 (Tex. 2002). “Clear and convincing evidence” means “the measure or degree of
proof that will produce in the mind of the trier of fact a firm belief or conviction as
to the truth of the allegations sought to be established.” Tex. Fam. Code Ann. §
101.007 (West 2014); In re J.F.C., 96 S.W.3d at 264. This heightened burden of
proof results in a heightened standard of review. In re C.M.C., 273 S.W.3d 862, 873
(Tex. App.—Houston [14th Dist.] 2008, no pet.).

       In reviewing the legal sufficiency of the evidence in a termination case, we
consider all the evidence in the light most favorable to the finding to determine
whether a reasonable fact finder could have formed a firm belief or conviction that

                                            10
its finding was true. See In re J.O.A., 283 S.W.3d at 344; In re J.F.C., 96 S.W.3d at
266; In re C.H., 89 S.W.3d at 25. We assume the fact finder resolved disputed facts
in favor of its finding if a reasonable fact finder could do so, and we disregard all
evidence a reasonable fact finder could have disbelieved. In re J.O.A., 283 S.W.3d
at 344; In re J.F.C., 96 S.W.3d at 266.

      In reviewing the factual sufficiency of the evidence, we consider and weigh
all of the evidence, including disputed or conflicting evidence. In re J.O.A., 283
S.W.3d at 345. “If, in light of the entire record, the disputed evidence that a
reasonable fact finder could not have credited in favor of the finding is so significant
that a fact finder could not reasonably have formed a firm belief or conviction, then
the evidence is factually insufficient.” Id. We give due deference to the fact finder’s
findings and we cannot substitute our own judgment for that of the fact finder. In re
H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The fact finder is the sole arbiter when
assessing the credibility and demeanor of witnesses. Id. at 109.

B.    Predicate Termination Grounds

      The trial court found Mother “engaged in conduct or knowingly placed the
child with persons who engaged in conduct which endangers the physical or
emotional well-being of the child.” Tex. Fam. Code Ann. § 161.001(b)(1)(E).
“Endanger” means to expose a child to loss or injury or to jeopardize a child’s
emotional or physical health. See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per
curiam). Under subsection (E), the relevant inquiry is whether evidence exists that
the endangerment of the child’s physical and emotional well-being was the direct
result of the parent’s conduct, including acts, omissions, or failures to act. In re
J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.); see also In re
S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.). A
child is endangered when the environment creates a potential for danger of which

                                          11
the parent is aware of yet disregards. In re S.M.L., 171 S.W.3d at 477.

      Termination under subsection 161.001(b)(1)(E) must be based on more than
a single act or omission—the evidence must demonstrate a voluntary, deliberate, and
conscious course of conduct by the parent. In re C.A.B., 289 S.W.3d 874, 883 (Tex.
App.—Houston [14th Dist.] 2009, no pet.). “Although ‘endanger’ means more than
a threat of metaphysical injury or the possible ill effects of a less-than-ideal
environment, it is not necessary that the conduct be directed at the child or that the
child actually suffers injury.” In re C.J.S., 383 S.W.3d 682, 688 (Tex. App.—
Houston [14th Dist.] 2012, no pet.); see also In re J.O.A., 283 S.W.3d at 336 (holding
endangering conduct is not limited to actions directed toward the child). Danger to
the child’s well-being may be inferred from parental misconduct alone, and courts
may look at parental conduct both before and after the child’s birth. Id. (“[T]he
endangering conduct may include the parent’s actions before the child’s birth, while
the parent had custody of older children, including evidence of drug usage.”). The
conduct need not occur in the child’s presence, and it may occur “both before and
after the child has been removed by the Department.” Walker v. Tex. Dep’t of Family
& Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009,
pet. denied).

       The Department contends Mother’s history of substance abuse, incarceration,
and criminal activity all support a finding of endangerment under subsection (E).
Mother asserts the Department failed to produce clear and convincing evidence that
she engaged in a voluntary, deliberate, and conscious course of conduct that
endangered the physical and emotional well-being of the children because the
Department did not remove the children as a result of a direct act of Mother.

      As a general rule, subjecting a child to a life of uncertainty and instability
endangers the child’s physical and emotional well-being. See In re J.O.A., 283
12
S.W.3d at 345. Although incarceration alone will not support termination, evidence
of criminal conduct, convictions, and imprisonment may support a finding of
endangerment under subsection (E). In re E.R.W., 528 S.W.3d 251, 264 (Tex.
App.—Houston [14th Dist.] 2017, no pet.). Likewise, illegal drug use may support
termination under subsection 161.001(b)(1)(E) because “it exposes the child to the
possibility that the parent may be impaired or imprisoned.” Walker, 312 S.W.3d at
617. A parent’s decision to engage in illegal drug use during the pendency of a
termination suit, when the parent is at risk of losing a child, may support a finding
that the parent engaged in conduct that endangered the child’s physical or emotional
well-being. In re E.R.W., 528 S.W.3d at 264-65.

      The record contains ample evidence of Mother’s history of endangering
Devin, Jamie, and Alice. At Alice’s birth, Mother tested positive for
benzodiazepines. Mother also admitted to having an opioid addiction and using
Suboxone. Three months after Alice’s birth, while under investigation by the
Department, Mother was arrested on three felony drug charges, for which she
pleaded “guilty” and was incarcerated. During the arrest, Mother admitted to having
used methamphetamines. Mother’s incarceration left the children with Father, who
had a criminal record and history of drug abuse. After Mother was released from jail,
while she still was under investigation by the Department, she was arrested for public
intoxication, failure to identify, and exploitation of the elderly. When the children –
all under the age of five — were in Mother’s care, she left them at home alone. Devin
suffered severe tooth decay in his Mother’s care and Jamie developed speech and
behavioral problems. The evidence also showed Mother moved frequently between
residences. The caseworker (Paul) testified Mother gave her four addresses in the
course of the investigation. At the time of trial, Mother did not know when she would
be released from jail.


                                          13
      Considered in the light most favorable to the trial court’s finding, the evidence
is legally and factually sufficient to support the trial court’s determination that
termination of Mother’s parental rights was justified under section 161.001(b)(1)(E)
of the Family Code. We overrule Mother’s second issue.

      Because the record contains legally and factually sufficient evidence to
support the trial court’s findings under section (E), we need not address Mother’s
arguments that the evidence is insufficient to support the trial court’s findings under
section 161.001(b)(1)(O). See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (“Only
one predicate finding under section 161.001(1) is necessary to support a judgment
of termination when there is also a finding that termination is in the child's best
interest.”). Thus, we need not and do not reach Mother’s first issue.

C.    Best Interest of the Children

      Texas courts presume that keeping children with their natural parent serves
the children’s best interest. In re U.P., 105 S.W.3d 222, 230 (Tex. App.—Houston
[14th Dist.] 2003, pet. denied). The Department carries the burden of rebutting that
presumption. Id. Proof of acts or omissions under section 161.001(b)(1) is probative
of the best-interest issue. See In re S.R., 452 S.W.3d at 366. The considerations the
trier of fact may use to determine the best interest of the children, known as the
Holley factors, include:

      (1) the desires of the children;

      (2) the present and future physical and emotional needs of the children;

      (3) the present and future emotional and physical danger to the children;

      (4) the parental abilities of the persons seeking custody;
      (5) the programs available to assist those persons seeking custody in
      promoting the best interest of the children;


                                          14
      (6) the plans for the children by the individuals or agency seeking custody;

      (7) the stability of the home or proposed placement;

      (8) acts or omissions of the parent that may indicate the existing parent-
      child relationship is not appropriate; and

      (9) any excuse for the parent’s acts or omissions.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); In re U.P., 105 S.W.3d at
230; see also Tex. Fam. Code Ann. § 263.307(b) (listing factors to consider in
evaluating parent’s willingness and ability to provide the children with a safe
environment). A finding in support of “best interest” does not require proof of any
unique   set   of   factors,   nor   does     it   limit   proof   to   any   specific
factors. See Holley, 544 S.W.2d at 371–72.

      1. Needs of and Danger to the Child

      A parent’s drug use supports a finding that termination of parental rights is in
the best interest of the child. In re E.R.W., 528 S.W.3d at 266. The fact finder can
give “great weight” to the “significant factor” of drug-related conduct. Id. Mother’s
drug history includes admitted use of opioids and methamphetamines, use of
Benzodiazepine when pregnant, an arrest for public intoxication, and a felony arrest
for possession of methamphetamines. Aunt testified that Father believed Mother was
addicted to pills. Caseworker Paul testified that Mother often missed required drug
tests. Mother’s repeated drug-seeking behavior indicates a course of conduct the fact
finder reasonably have could concluded endangered the children’s well-being. Id.

      2. Child’s Desires and Stability of the Home or Proposed Placement

      Mother contends there is no evidence about the desires of the children. When
children are too young to express their desires, the factfinder may consider
circumstances, for example that the child has bonded with the foster family, is well


                                         15
cared for in the current placement, and has spent minimal time with a parent. In re
J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      Jamie’s foster parents have enrolled her in therapy for her speech and
behavioral problems. Evidence showed improvements in Jamie’s behavior since
beginning therapy. During visits with Mother, Jamie would sit by herself and not
interact with the family. Devin has received oral surgery to address his tooth decay.
Alice was removed from Mother’s care when she was three months old and has not
been in Mother’s care since.

      The stability of the proposed home environment is an important consideration
in determining whether termination of parental rights is in a child’s best interest. See
In re E.R.W, 528 S.W.3d at 267. Texas courts recognize as a paramount
consideration in the best-interest determination the child’s need for a “stable,
permanent home.” See In re K.C., 219 S.W.3d 924, 927 (Tex. App.—Dallas 2007,
no pet.). Therefore, evidence about the present and future placement of the child is
relevant to the best-interest determination. See C.H., 89 S.W.3d at 28. A fact finder
may infer from a parent’s past inability to meet the child’s physical and emotional
needs an inability or unwillingness to meet the child’s needs in the future. In re J.D.,
436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      Mother has not shown an ability to maintain a residence for even a short time
or to refrain from criminal activity. The current foster placement allows all three
children to be together and the foster family has indicated a willingness to provide a
long-term placement.

      3. Parental Abilities and Plans for the Child by Those Seeking Custody

      The factfinder may consider a parent’s parenting skills in a best-interest
analysis. See In re C.A.J., 122 S.W.3d 888, 893 (Tex. App.—Fort Worth 2003, no


                                          16
pet.). Mother contends that she has completed parenting classes and has a great deal
of love and affection for her children. Though evidence shows Mother has completed
a parenting class, evidence also shows that Mother has continued to engage in
criminal conduct since taking the class. Within one year of the children’s return to
Mother after the initial removal, the Department received neglectful-supervision
allegations and Mother was arrested on drug-related charges. Whatever parenting
abilities Mother may have acquired in the class have not transferred to her day-to-
day living and interactions.

      4. Availability of Programs to Assist Those Seeking Custody in Promoting
           the Child’s Best Interest

      The record reflects that Mother took advantage of the parenting classes
offered by the Department. Mother also completed some of the tasks on the service
plan. Yet, the fact finder was free to conclude that Mother had not, and likely would
not in the future, implement lasting change in her lifestyle, despite the services
offered.

      Applying the applicable Holley factors to the evidence, we conclude that
legally and factually sufficient evidence supports the trial court’s finding that
termination of Mother’s parental rights is in the children’s best interest. See In re
E.R.W., 528 at 267–68 (considering the mother’s drug history and inability to
provide a stable home in holding the evidence supported the best-interest finding).
We overrule Mother’s third issue.

                                   III.   CONCLUSION

   Having concluded the evidence is legally and factually sufficient to support the
trial court’s termination of Mother’s parental rights under section 161.001(1)(E) and
that termination is in the children’s best interest, we conclude that the record


                                          17
evidence supports the trial court’s judgment. We affirm the judgment of the trial
court.




                                             /s/   Kem Thompson Frost
                                                   Chief Justice



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                        18